
	

114 SRES 385 ATS: Recognizing the historic achievement of astronaut Scott Joseph Kelly of the National Aeronautics and Space Administration as the first person of the United States to complete a continuous 1-year mission in space.
U.S. Senate
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 385
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2016
			Mr. Booker (for himself, Mr. Nelson, Mr. Cruz, Mr. Peters, Mr. Menendez, Mr. Warner, and Mr. Durbin) submitted the following resolution; which was referred to the Committee on Commerce, Science, and Transportation
		
		March 8, 2016Committee discharged; considered and agreed toRESOLUTION
		Recognizing the historic achievement of astronaut Scott Joseph Kelly of the National Aeronautics
			 and Space Administration as the first person of the United States to
			 complete a continuous 1-year mission in space.
	
	
 Whereas Scott Joseph Kelly was born on February 21, 1964, to Richard and Patricia Kelly in Orange, New Jersey, and raised in West Orange, New Jersey;
 Whereas Scott Kelly received— (1)a Bachelor of Science degree in electrical engineering from the State University of New York Maritime College in 1987; and
 (2)a Master of Science degree in aviation systems from the University of Tennessee in 1996; Whereas in July 1989, Scott Kelly was designated as a naval aviator in Beeville, Texas, and subsequently made overseas deployments aboard the USS Dwight D. Eisenhower to—
 (1)the North Atlantic Ocean; (2)the Mediterranean Sea;
 (3)the Red Sea; and (4)the Persian Gulf;
 Whereas since completing training at the United States Naval Test Pilot School in June 1994, Scott Kelly has—
 (1)logged over 8,000 hours in not fewer than 40 different aircraft and spacecraft; and
 (2)made not fewer than 250 carrier landings; Whereas in 2012, Scott Kelly retired from the Navy as a captain;
 Whereas since being selected by the National Aeronautics and Space Administration (referred to in this preamble as NASA) for astronaut training in 1996, Scott Kelly has served—
 (1)in 1999, as a pilot of the Space Shuttle Discovery on STS–103 to service the Hubble Space Telescope;
 (2)in 2007, as Mission Commander of the Space Shuttle Endeavor on STS–118 to the International Space Station (referred to in this preamble as the ISS);
 (3)as a flight engineer for ISS Expedition 25; (4)as the Commander of ISS Expedition 26; and
 (5)as a 1-year crew member of ISS Expeditions 43, 44, 45, and 46, including 6 months of service as Commander;
 Whereas, on March 27, 2015, Scott Kelly launched into space for a 340-day mission aboard the ISS; Whereas during his 340-day voyage aboard the ISS, Scott Kelly—
 (1)remained in continuous orbit around the Earth; (2)achieved the longest continuous amount of time that a United States astronaut has spent living in space;
 (3)in addition to his regular duties of ISS maintenance, participated in hundreds of scientific studies; and
 (4)conducted 3 space walks; Whereas Scott Kelly participated in a 1-year twins study in space while his identical twin brother, former NASA astronaut Mark Kelly, acted as a human control specimen on Earth, providing an understanding of the physical, behavioral, microbiological, and molecular reaction of the human body to an extended period of time in space, which could—
 (1)be pivotal for the United States goal for humans to explore Mars; and (2)contribute to unforeseen scientific innovations that benefit all of humanity;
 Whereas the 340-day space mission of Scott Kelly— (1)generated new insight into how the human body adjusts to weightlessness, isolation, radiation, and the stress of long-duration space flight; and
 (2)will help support astronaut physical and mental well-being during longer space exploration missions in the future;
 Whereas Scott Kelly completed the 340-day mission with Russian cosmonaut Mikhail Kornienko, embodying peaceful international cooperation in outer space;
 Whereas, on March 1, 2016, Scott Kelly touched down on Earth, ending his 340-day space voyage; and Whereas the 1-year mission of Scott Kelly marks a significant step in reaching the goals of NASA of future missions to Mars, elsewhere in the solar system, and beyond: Now, therefore, be it
		
	
 That the Senate— (1)congratulates National Aeronautics and Space Administration astronaut Scott Kelly for—
 (A)the historic achievement in completing a 1-year mission in space; and (B)a successful return to Earth, the United States, and his family;
 (2)recognizes that— (A)the 1-year mission of Scott Kelly contributed to research on the effects of long-duration space flight on the human body and mind; and
 (B)continuing studies of human health are critical to future human exploration of space; and (3)applauds the contributions of the 1-year journey in space of Scott Kelly to the scientific progress of the United States.
			
